DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1, 8, 13, and 17, the prior art of record, specifically Blanc (US Patent #6,430,398) teaches a user equipment (UE) (Fig. 2 and 3, UE) comprising: 
 	a transmitter (inherent in UE); 
 	a receiver (inherent in UE); and 
 	a processor (inherent in UE); 
 	wherein: the receiver configured to receive a parameter indicating a power control loop out of a plurality of power control loops (Col 3, lines 42-46; Claim 14).
 	Raaf et al. (US 2003/0186718) teaches the receiver configured to receive a parameter indicating a first transmit power control (TPC) command (Paragraphs 0002 and 0004; claims 1 and 5). 
However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach  the transmitter configured to transmit a first uplink physical channel based on the first TPC command and the indicated power control loop; the receiver further configured to receive a single downlink channel, wherein the single downlink channel carries a channel allocation and a second TPC command for the UE; and the transmitter further configured to transmit a second uplink physical channel using .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132